Vanguard Target Retirement Funds Supplement to the Prospectus Dated January 28, 2013 Important Changes to the Vanguard Target Retirement Funds The board of trustees of the Vanguard Target Retirement Funds has approved the following changes to the fixed income exposure of the Funds.  Twenty percent of each Funds fixed income exposure (currently domestic bonds and, in the case of the Target Retirement Income and Target Retirement 2010 Funds, money market instruments) will be reallocated to foreign bonds through investment in Vanguard Total International Bond Index Fund.  The Target Retirement Income, Target Retirement 2010, and Target Retirement 2015 Funds will obtain their exposure to inflation-protected securities by investing in Vanguard Short-Term Inflation-Protected Securities Index Fund rather than Vanguard Inflation-Protected Securities Fund.  The Target Retirement Income and Target Retirement 2010 Funds will no longer invest a portion of their assets in Vanguard Prime Money Market Fund. Although these changes will modify the mix of each Funds fixed income investments, they will not affect a Funds total fixed income exposure. The Funds are expected to implement these changes in the coming months. (over, please) The Funds target allocations to underlying fixed income funds will change as follows: Vanguard Vanguard Vanguard Short-Term Vanguard Vanguard Total Inflation- Inflation- Prime Total Target Total Bond International Protected Protected Money Fixed Retirement Market II Bond Index Securities Securities Market Income Fund Index Fund Fund Fund Index Fund Fund Allocation Income Before 45.0%  20.0%  5.0% 70.0% After 39.2% 14.0%  16.8%  Before 42.0%  13.9%  2.0% 57.9% After 34.8% 11.6%  11.5%  Before 40.0%  5.5%   45.5% After 32.0% 9.1%  4.4%  Before 36.6%     36.6% After 29.3% 7.3%    Before 29.1%     29.1% After 23.3% 5.8%    Before 21.6%     21.6% After 17.3% 4.3%    Before 14.1%     14.1% After 11.3% 2.8%    Before 10.0%     10.0% After 8.0% 2.0%    Before 10.0%     10.0% After 8.0% 2.0%    Before 10.0%     10.0% After 8.0% 2.0%    Before 10.0%     10.0% After 8.0% 2.0%    Before 10.0%     10.0% After 8.0% 2.0%    © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 308 022013
